Citation Nr: 9911408	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  95-07 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound, Muscle Group XXII, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

3.  Entitlement to a total disability evaluation on the basis 
of individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to March 
1953.  He is the recipient of a Korean Service Medal with 
Bronze Campaign Star and the Purple Heart.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a November 1994 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which denied the benefits 
sought on the current appeal.  The veteran perfected a timely 
appeal to those adverse determinations.

By a rating decision dated in August 1998, an increased 
disability evaluation of 10 percent was assigned for partial 
paralysis of the right vocal cord.  The issue of entitlement 
to an increased disability evaluation for that disorder has 
not been developed or certified for appellate review and is 
not before the Board at this time.

In February 1999, the veteran was afforded a videoconference 
hearing before the undersigned acting Board Member.

The issue of entitlement to a total disability evaluation 
based on individual unemployability due to service connected 
disabilities will be addressed in the remand portion of this 
decision.




FINDINGS OF FACT

1. Residuals of shell fragment wound, Muscle Group XXII, are 
productive of no more than moderate impairment, as manifested 
by well-healed, nonadherent, and nontender scars, normal 
range of motion of the neck, choking sensations, frequent 
coughing, and subjective complaints of pain.  

2. PTSD symptomatology is productive of severe industrial 
impairment but is not totally incapacitating and is not 
productive of total occupational and social impairment.

CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of shell fragment wound, Muscle Group 
XXII, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.73, Diagnostic Code 5322 (1996); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.3, 4.7, 4.40, 4.45, 4.59, 
4.73, Diagnostic Code 5322 (1998).

2.  The schedular criteria for an evaluation of 70 percent 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 4.1-4.3, 4.7, 4.130, Diagnostic Code 9411 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court), has held that a mere allegation that a service-
connected disability has increased in severity is sufficient 
to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Further, after examining the record, the Board is also 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claims and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Littke v. 
Derwinski, 1 Vet. App. 90, 91 (1990).  In this regard, the 
current condition of the veteran's PTSD and residuals of 
shell fragment wound disabilities has been assessed by 
December 1996 and March 1998 VA medical examinations, which 
the Board finds to be adequate for rating purposes.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from 
disability.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.


A.  Shell Fragment Wound

The veteran's service medical records reveal that on December 
17, 1952, while hunting pheasant near Chorwon, North Korea, 
the veteran accidentally tripped on an enemy land mine.  As a 
result, he suffered a penetrating shell fragment wound of 
the neck.  On that date, an exploration of the neck, suture 
of the trachea, removal of metallic foreign body, ligation of 
the superior thyroid artery, and tracheotomy were performed.  
On December 19, 1952, one-half of the neck sutures and the 
rubber tissue drain were removed.  The wound was said to be 
healing satisfactorily.  Two days later, the remaining 
sutures were removed.  On December 22, 1952, a corrected 
diagnosis was entered into the record, which was:  (1) wound, 
missile, penetrating, neck, with injury of left superior 
thyroid artery and right recurrent laryngeal nerve; and (2) 
paralysis of larynx, right vocal cord, due to (1).  An X-ray 
examination on the following date revealed rather marked soft 
tissue swelling in the retropharynx area.  There may have 
been a small foreign body at that site.  There was a moderate 
amount of emphysema to the neck, secondary to the tracheotomy 
tube.  The chest appeared normal.  On December 26, 1952, 
swelling in the neck was said to be subsiding, both 
externally and in the hypopharynx.  The right cord was still 
not moving, and the larynx appeared shifted to the left, 
probably due to hematoma and swelling of the right side of 
the neck.  On December 28, 1952, the tracheotomy tube was 
blocked, and the airway termed good.  The tube was removed 
the following day.  On January 2, 1953, edema and ecchymosis 
of the hypopharynx were almost gone, but paralysis of the 
right cord was unchanged.  The veteran's general condition 
was termed good on January 10, 1953.  On January 15, 1953, 
the veteran was said to have a good voice, despite no 
movement of the right true vocal cords.  The veteran was 
pronounced "healed" and "cured" upon admission to an Army 
hospital on January 21, 1953.  He returned to duty on 
February 14, 1953.

The veteran presented for his initial post-service VA 
examination in August 1953 with complaints that his throat 
felt "extra cold" in cold weather and "extra hot" in hot 
weather.  He reported that he had no feeling in the right 
side of his face and neck, and that his neck felt "real 
hard" in the middle of his throat, "like I have something 
in my throat all of the time."  The veteran spoke in a 
rather low voice, which was intelligible and slightly hoarse.  
He said that he was unable to speak loudly.  Examination of 
the larynx showed paralysis of the right vocal cord.  Special 
surgical examination revealed a 1.0-inch transverse scar in 
the substernal notch region at the site of an old 
tracheotomy.  The scar was well-healed, nonadherent, 
and nontender.  Examination of the neck revealed a 5.0-inch 
fine line transverse scar, which overlaid the mid-portion of 
the thyroid cartilage.  The scar was well healed, 
nonadherent, and nontender at that time.  The thyroid 
cartilage was prominent, and this was felt to be due to the 
absence of the sternothyroid and sternohyoid muscles.  Those 
muscles were thought to have been damaged by the shell 
fragment injury, and had either atrophied or were removed.  
The veteran complained of a "hard" feeling.  However, the 
hardness was due to the thyroid cartilage being palpated just 
beneath the skin on either side, and was not due to the scar 
or the injury itself.  The diagnoses were paralysis of the 
right vocal cord, shell fragment injury to the neck region, 
and tracheotomy scar.

By a rating decision dated in September 1953, service 
connection was granted, and a 10 percent disability 
evaluation assigned, for a shell fragment wound of the neck, 
involving Muscle Group XXII.  It has remained at 10 percent 
ever since, and hence is protected from reduction due to the 
provisions of 38 U.S.C.A. § 110 (West 1991) and 38 C.F.R. 
§ 3.951 (1998).  

In April 1986, the veteran filed a claim of entitlement to an 
increased evaluation for his service-connected shell fragment 
wound of the neck.  He presented for VA orthopedic 
examination in November 1986 with complaints of soreness in 
the neck and partial paralysis of the right vocal cord.  
Examination revealed several residual scar tissues involving 
the anterior aspect of the neck.  The scar tissue appeared to 
be slightly depressed and adherent to the underlying soft 
tissue and the neck muscles.  Range of motion was normal in 
all directions, and there was no evidence of sensory changes.  
The diagnoses were shell fragment wound involving Muscle 
Group XXII, with partial paralysis of the right vocal cord.

A February 1987 rating decision denied entitlement to 
increased disability evaluations for a shell fragment wound 
of the neck and partial paralysis of the right vocal cord.  
The veteran perfected an appeal as to those determinations.  
The increased ratings claims were denied by the Board in a 
decision dated in March 1988.

The veteran reported for VA general medical examination in 
July 1996 with complaints of a choking sensation, as similar 
to a drowning episode.  He stated that the air was cut off in 
his epiglottis, that he was unable to breathe for a couple of 
minutes, and then it would relax.  Examination of the skin 
showed two surgical scars, for which photographs were 
submitted.  One was a 3.0-centimeter, well-healed scar on the 
right lateral neck, lateral to the prominence of the larynx.  
The second was a 3.0-centimeter, well-healed tracheostomy 
scar located between the clavicle.  The scars were said to be 
non-disfiguring, and were not adherent to underlying tissue.  
Examination of the anterior neck structures was unremarkable, 
except for the surgical scars.  There was a hyperparesthesia 
noted in the right anterior neck, below the jaw and above the 
clavicle.  The examiner did not detect any abnormality with 
the neck.  The musculature of the neck, the larynx, and the 
thyroid all appeared to be normal to palpation.  There were 
no abnormal masses or lymphadenopathy noted at the neck.  
Examination of the nervous system revealed a problem which 
sounded like laryngeal spasm, which was probably from damage 
to the laryngeal nerve on the right.  There was also an 
overlying hyperparesthesia or neuritis involving sensory 
nerves in the lateral aspect of the neck, most likely 
involving distal fibers of the C3.  The assessment was 
history of shell fragment wound of the right side of the 
neck, with what appeared to be trauma to the laryngeal nerve 
on the right, as well as some neuritis involving the 
cutaneous branches of the C2 nerve distribution in the right 
anterior neck.  Also assessed were episodes of choking, 
probably related to dysfunction of the pharyngeal nerve.

The veteran was afforded a VA examination of the mouth and 
throat in December 1996.  He reported that, on a daily basis, 
he experienced hoarseness, a choking sensation, a loss of air 
when liquids traveled the wrong direction in the upper 
trachea, and a frequent cough.  Examination revealed an 
approximately 4.0-centimeter surgical scar, as well as 
tenderness in the anterior neck.  There was no other problem 
noted with the neck.  The assessment was status post neck 
injury, shell fragment wound, with reported paralysis of the 
right vocal cord, and apparent neurological irritation 
causing the upper airway spasms, choking sensation, coughing 
sensation, as well as hoarseness, being secondary to 
paralysis of the vocal 
cord.  The examiner added that he believed that the 
impairments were hoarseness, some dysphasia with a choking 
sensation of the neck, and coughing sensation.  He believed 
those to be secondary to the shell fragment wound of the 
neck, due to the disruption of the nerve supply into that 
area, and that the hoarseness was secondary to the paralysis 
of the right vocal cord.  The examiner did not feel that 
there was a significant amount of tissue or muscle loss in 
the anterior neck to cause any other problems with the neck 
besides those mentioned.  He thought that the stiffness of 
the veteran's neck was due to cervical spine arthritis 
related to advancing age.  It did not appear to the examiner 
that the shell fragment wound penetrated much farther than 
the anterior portion of the neck.

Most recently, in March 1998, the veteran was afforded a 
nose, sinus, larynx, and pharynx examination.  He reported 
that mucus "puddled" around the back of his throat, began 
to choke him, and awakened him from his sleep.  The veteran 
also stated that he had to constantly clear his throat, or he 
could not breathe.  He reported that he could no longer yell 
or sing loudly, and had lost an octave of his voice range.  
The veteran stated that he had a raspiness in his voice, and 
that his voice faded to a whisper about once per month.  The 
assessment was:  (1) shrapnel fragment wound to the region of 
the larynx, per report, requiring temporary tracheotomy; (2) 
persistent hoarseness with loss of voice, secondary to (1); 
and (3) intermittent choking sensation, as stated, likely 
secondary to (1).

In November 1998, records were received from the Social 
Security Administration, which showed complaints of neck pain 
and diagnoses of degenerative joint disease of the cervical 
spine.  However, they did not contain information regarding 
the current severity of the residuals of the veteran's shell 
fragment wound of Muscle Group XXII.

The veteran contends that his neck causes pain most of the 
time, and that several times per month, he feels as though he 
is choking for no apparent reason.  During his February 1999 
videoconference hearing, he testified that he sometimes 
suffered from choking due to his shell fragment wound of the 
neck, which aggravated his 
PTSD.  He also testified that he suffered from a 
"tightness" in his neck, and that he sometimes would not 
wish to speak after talking for a while, because his throat 
would become sensitive and painful.  The veteran testified 
that he suffered from difficulties with his voice since his 
in-service shell fragment wound.  However, as noted in the 
Introduction section of this decision, the veteran has not 
appealed  to the Board the 10 percent evaluation for partial 
paralysis of the right vocal cord, which was assigned by a 
rating decision in August 1998.  While the Board recognizes 
the veteran's concern about the status of his voice, his 
vocal cord disorder is now a separate disability for rating 
purposes.  Therefore, the Board must at this time evaluate 
the residuals of the service connected shell fragment wound 
without reference to any impairment of the veteran's voice.  

The Board notes that during the pendency of the veteran's 
appeal, VA's Schedule for Rating Disabilities was amended.  
By regulatory amendment, effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, 4.69, 4.73 
(1996).  See 62 Fed. Reg. 30235-30240 (1997).  The regulatory 
changes for muscle injuries include the deletion of 38 C.F.R. 
§§ 4.47 through 4.54, and § 4.72.  The definitions of what 
constitutes a moderately severe or severe wound were modified 
to exclude the adjectives describing the amount of loss of 
deep fascia and muscle substance.

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  After review of the 
regulatory changes which affect the current claim, the Board 
concludes that all regulatory changes pertinent to this claim 
are nonsubstantive in nature.  Given the nonsubstantive 
nature of the regulatory changes, the Board finds that the 
veteran will not be prejudiced by the Board's consideration 
of his claim, and a remand is therefore unnecessary.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

In evaluating the veteran's claim for an evaluation in excess 
of 10 percent for his service-connected residuals of a shell 
fragment wound of the neck, the Board 
considers the relevant evidence of record as compared to the 
criteria in the Schedule for Rating Disabilities.  
Disabilities of the neck are rated in accordance with 
38 C.F.R. §§ 4.56, 4.71, 4.71a, 4.72, and 4.73, Diagnostic 
Codes 5290, 5322 (1998).  Diagnostic Code 5290 involves joint 
injuries, whereas Diagnostic Code 5322 involves muscle 
injuries.

Under the provisions of 38 C.F.R. § 4.56(d), a moderate 
muscle disability is found where there has been a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Objective findings 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  Also, there must be indications of some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side. 

Moderately severe muscle disability is found where there has 
been through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Objectively, there must be 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Also, there must 
be indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side must demonstrate positive evidence of impairment.

Diagnostic Code 5322 encompasses lateral, supra and 
infrahyoid muscles, which are muscles of the front of the 
neck (Group XXII), including:  (1) the trapezius I 
(clavicular insertion); (2) sternocleidomastoid; (3) the 
"hyoid" muscles; (4) sternothyroid; and (5) digastric.  The 
functions of these muscles include rotary and forward 
movements of the head, respiration, and deglutition.  A 10 
percent evaluation under Diagnostic Code 5322 is classified 
as a moderate muscle injury of 
the neck affecting function.  A 20 percent evaluation 
constitutes a moderately severe muscle injury of the neck 
affecting function.

In the instant case, the veteran's neck disability is 
productive of no more than moderate impairment.  His various 
VA examinations show that his residuals of a shell fragment 
wound of the neck are manifested by well-healed, nonadherent, 
and nontender scars, normal range of motion, choking 
sensations, and frequent coughing.  Notably, the examiner 
stated during December 1996 VA examination that cervical 
spine arthritis was due to the veteran's advancing age, and 
that the wound did not penetrate much farther than the 
anterior portion of the neck.  Nor is there medical evidence 
of entrance and exit scars indicating track of missile 
through one or more muscle groups.  Neither are there 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Also, there is not medical evidence of positive 
evidence of impairment compared with the sound side, as shown 
by tests of strength and endurance.  The Board concludes that 
the shell fragment wound residuals are productive of no more 
than moderate disability (without reference to the voice), 
and a rating in excess of 10 percent under Diagnostic Code 
5322 is not in order.

Diagnostic Code 5290 pertains to limitation of motion of the 
cervical spine. Under that Code, a 10 percent evaluation is 
warranted for slight limitation of motion, and a 20 percent 
rating is warranted for moderate limitation of motion.  In 
the veteran's case, there is no medical evidence to show even 
slight limitation of motion of the veteran's cervical spine, 
so it is clear that an evaluation in excess of 10 percent 
under Code 5290 is not warranted. The Board has also 
considered in this regard the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59, pertaining to functional loss and pain 
on movement.  However, the evidence does not show additional 
pathology, weakness, or painful motion beyond that already 
contemplated in the schedular criteria which would warrant a 
disability evaluation in excess of 10 percent.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995); Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

Moreover, the Board has considered the provisions of 38 
C.F.R. § 4.7, but finds that the disability picture presented 
by shell fragment wound residuals (without reference to the 
voice) does not more nearly approximate the criteria for a 
rating in excess of 10 percent under either Diagnostic Code 
5290 or Diagnostic Code 5322.  

After consideration of all the evidence, the Board finds that 
the current 10 percent rating for the veteran's service-
connected residuals of shell fragment wound, Muscle Group 
XXII, best represents his disability picture.  The 
preponderance of the evidence is against the claim for a 
higher rating for the disability, and the claim is denied.  
Because the preponderance of the evidence is against the 
claim for an increased evaluation for residuals of shell 
fragment wound, Muscle Group XXII, the benefit of the doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the Board finds that the evidence does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
record does not reflect frequent periods of hospitalization 
because of the service-connected shell fragment wound, nor 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards, which are 
based on the average impairment of employment.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993); see also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992).  Therefore, the Board 
finds that a referral for consideration of the assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
is not indicated.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



B.  PTSD

The veteran filed his claim of entitlement to service 
connection for PTSD in September 1991.

A January 1992 rating decision granted entitlement to service 
connection for PTSD, and assigned a 30 percent disability 
evaluation, based in part upon the report of a VA fee-basis 
psychiatric examination dated in November 1991.  At that 
time, the veteran presented with recurrent and intrusive 
distressing recollections of his experiences in Korea, 
recurrent nightmares of combat experiences in Korea, 
flashbacks to his experiences during the Korean Conflict, 
intense efforts to avoid thoughts or activities associated 
with his Korean experiences, marked diminished interest in 
significant activities, feelings of estrangement from others, 
restriction in range of affect, sleep disturbance, increased 
irritability, loss of concentration, and exaggerated startle 
response.  Mental status examination revealed the veteran to 
be well-groomed, with good personal hygiene and appropriate 
dress.  The veteran was alert, generally cooperative, 
attempted to be reasonably friendly, and made reasonably good 
eye contact throughout the session.  He was well-oriented in 
four spheres, and appeared to be functioning within the 
average range of intelligence, with no significant impairment 
of memory elicited.  While a moderate short-term memory 
deficit was observed, that appeared to most likely be related 
to the veteran's impaired concentration rather than actual 
difficulty with recall.  Abstract reasoning was grossly 
intact, concentration appeared to be substantially impaired, 
and the veteran had considerable difficulty performing serial 
3's.  He was unable to perform serial 7's, and his attention 
span appeared to be grossly within normal limits.  The 
veteran's speech was spontaneous, relevant, coherent, and 
goal-directed.  Hallucinatory experiences were denied for 
past and present, except those associated with flashback 
experiences.  The veteran's mood was termed subjectively and 
objectively depressed, and his affect was restricted, but 
congruent to depressed mood and appropriate to expressed 
thoughts.  The veteran acknowledged nearly continuous 
suicidal thoughts, but reported that he had no serious intent 
to harm himself and denied any history of suicidal gestures 
or attempts.  Sleep was reported as disturbed by frequent 
awakenings throughout the night, as well as early morning 
awakenings, with an inability to return to sleep secondary to 
nightmares.  The veteran's appetite was reported as variable, 
energy levels were said to be reduced, and insight and 
judgment were termed good by 
standardized tests.  The Axis I diagnoses were PTSD, delayed 
type, and major depression, mild.

By a rating decision dated in April 1994, the veteran was 
assigned the current 50 percent evaluation for PTSD.  Said 
award was based upon the report of a VA PTSD examination 
dated in April 1994.  Subjectively, the veteran complained of 
frequent crying spells, anxiety, tension, sleeplessness, 
nightmares, vivid visual flashbacks of war experiences 
several times per week, frantic efforts to avoid reminders of 
the war, exacerbated startle response, fearfulness, 
withdrawal from people, hopelessness, extreme difficulty 
concentrating, and lack of interest and enjoyment in most 
anything.  He also reported that he was extremely irritable 
and sometimes verbally abusive to his wife.  Objectively, the 
veteran was neatly dressed and groomed, and generally 
pleasant and cooperative.  His mood seemed depressed and 
anxious, and his affect was consistent with depressed mood.  
He cried often, sometimes to the extent that he was unable to 
speak.  His speech was slowed, but of normal volume and 
without impediment.  The veteran's stream of thought seemed 
generally slowed, with obvious difficulties in concentration.  
There was no evidence of psychosis or abnormal perceptions 
other than flashbacks of war experiences.  The veteran 
admitted occasional suicidal thoughts, but denied intended 
suicide attempts.  While the veteran was alert and attentive, 
his concentration was severely impaired.  Also, his memory 
for both recent and remote events seemed to be rather poor.  
The veteran showed some impairment of abstract thinking.  
Although the veteran seemed aware of his extreme anxiety and 
depression, he did not seem to realize that he was in need of 
assistance.  His judgment, extremely poor as tested, 
suggested to the examiner that his social judgment may also 
have been rather poor.  The examining psychiatrist concluded 
that the veteran had significant symptoms of major 
depression, and that he had "some symptoms consistent with a 
diagnosis of post traumatic stress disorder, apparently 
exacerbated in recent years by his pain, depression, and 
inability to work."  The Axis I diagnoses were major 
depression, recurrent, severe, and PTSD.  The examiner 
assigned a current Global Assessment of Functioning (GAF) 
score of 40, indicative of major impairment in several areas 
of functioning, including mood and thinking. The GAF is a 
scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders 46 (4th ed. 1994) (DSM-IV); 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  In accordance 
with DSM-IV, a GAF score of 40 is defined as "Some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  
However, it is important to note that the Axis I diagnoses 
following April 1994 examination included severe depression 
as well as PTSD.

Most recently, the veteran was afforded a VA mental disorders 
examination in December 1996.  Subjectively, he reported that 
he slept approximately 2 hours per night, and that he was 
primarily disturbed by combat-related nightmares.  He related 
that he suffered from extremely vivid flashbacks, as well as 
intrusive daytime thoughts.  The veteran also reported an 
explosive temper, which resulted in marital strain, 
exaggerated startle response, hypervigilance, and isolation.  
The veteran did report that he was a member of the "Masonic 
Brotherhood" and that while he routinely went to church, he 
sat with his back to the wall. The veteran reported receiving 
Social Security disability benefits.  He was casually 
groomed, candid, polite, and answered all questions readily.  
The veteran's motor activity and gait were normal, his eye 
contact alert, and his quality of speech normal and relevant.  
He was oriented in three spheres, and his memory was intact.  
Intellectual functioning was termed to be average.  The 
veteran's mood was dysphoric, as he appeared depressed.  His 
affect was flat, and he reported past suicidal ideation, 
although he denied current suicidal or homicidal ideation.  
The veteran denied any psychotic symptoms, and his impulse 
control was maintained.  He did report a history of being 
verbally explosive, and stated that he currently suffered 
from nightmares and insomnia.  The veteran's insight and 
judgment appeared to be fair.  The Axis I diagnosis was PTSD.


The records received from the Social Security Administration 
in November 1998 do not contain information concerning the 
veteran's service-connected PTSD.

The veteran claims that his PTSD causes him to be 
unemployable, and that he cannot handle a menial job, has few 
friends, and spends much of his time alone.  During his 
February 1999 videoconference hearing, the veteran testified 
that he suffered from recurring nightmares of being shot.  He 
also reported that he did not like to take medication, and 
that he went into crowds but spent most of his time alone.  

At the time the present appeal arose, the veteran's PTSD was 
evaluated as 50 percent disabling under the provisions of 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1994).  Under the 
regulations in effect when the appeal arose, a 50 percent 
evaluation for PTSD was warranted when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  The next higher rating 
of 70 percent was for application when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.

The highest rating of 100 percent was warranted when the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community, the person had totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
person was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132.  It should be noted that the 
criteria set forth in 38 C.F.R. § 4.132, DC 9411, for a 100 
percent evaluation are each independent bases for granting a 
100 percent evaluation.  See Johnson v. Brown, 7 Vet. App. 
95, 97 (1994).

After reviewing the totality of the evidence, the Board finds 
that the disability picture presented by the veteran's PTSD 
symptomatology more nearly approximates the criteria for a 
rating of 70 percent, under the provisions of the rating 
schedule in effect prior to November 7, 1996.  In this 
regard, the findings of the VA examinations in April 1994 and 
December 1996 tend to show more than considerable functional 
impairment, and the Board concludes that symptoms of PTSD 
would be a significant impediment to the veteran's engaging 
in employment activities.  Therefore, entitlement to an 
evaluation of 70 percent for PTSD is established.

However, a rating in excess of 70 percent is not warranted.  
With regard to the first basis for a 100 percent rating under 
the former criteria, the evidence does not support a 
conclusion that the veteran experiences virtual isolation in 
the community.  He is married and goes to church.  His social 
withdrawal is, the evidence shows, not total, and is related 
to non-service connected major depression as well as to 
service connected PTSD.  As for the second basis for a 100 
percent rating under the old criteria, the evidence does not 
show that the veteran has totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior. The 
veteran has not been found to be psychotic by VA examiners.  
As for the third basis for a 100 percent rating under the old 
criteria, the evidence does not show that the veteran is 
demonstrably unable to obtain or retain employment by reason 
of PTSD symptomatology.  While he does have a significant 
industrial impairment attributable to PTSD symptomatology, 
which will be appropriately compensated by a 70 percent 
rating, the evidence of record does not show, and no mental 
health professional has found, that PTSD symptoms have made 
him demonstrably unable to obtain or retain employment.  

Finally, the Board notes that a regulation in effect prior to 
November 7, 1996, provided that in a case where the only 
compensable service connected disability was a mental 
disorder assigned a 70 percent evaluation and such mental 
disorder 

precluded the veteran from securing or following a 
substantially gainful occupation, a 100 percent schedular 
evaluation under the appropriate diagnostic code shall be 
assigned.  38 C.F.R. § 4.16(c) (1996).  However, that 
regulation is not for application in this case, as the 
veteran has also been granted service connection for 
residuals of a shell fragment wound.

Certain portions of 38 C.F.R. Part 4 pertaining to the rating 
criteria for mental disorders have been changed. On October 
8, 1996, VA published a final rule, effective November 7, 
1996, to amend the section of the Schedule for Rating 
Disabilities dealing with mental disorders.  See 61 Fed. Reg. 
52695 (Oct. 8, 1996).  The Court has indicated that when a 
law or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas, 1 Vet. App. at 313; White v. 
Derwinski, 1 Vet. App. 519, 521 (1991).  

A rating in excess of 70 percent is not warranted under the 
new criteria for PTSD, as in effect November 7, 1996 and 
thereafter.  Under the revised criteria, the veteran's 
condition is still rated under Diagnostic Code 9411. The 
revised Diagnostic Code provides that a 100 percent rating is 
warranted where the disorder is manifested by total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  In 
the veteran's case, the evidence of record does not show that 
he has had the symptoms required for a 100 percent rating 
under the revised criteria, as shown by the reports of 
findings at the VA psychiatric examinations.




ORDER

An evaluation in excess of 10 percent for residuals of shell 
fragment wound, Muscle Group XXII, is denied.

An evaluation of 70 percent for PTSD is granted, subject to 
governing regulations concerning monetary awards.


REMAND

In light of the Board's decision to grant an increased 
schedular evaluation of 70 percent for PTSD, this case is 
REMANDED to the RO for the following:

The RO should readjudicate the veteran's 
claim of entitlement to a total 
disability evaluation based on individual 
unemployability due to service connected 
disabilities. If the decision remains 
adverse to the veteran, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case and an opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to accord the veteran due 
process of law.  By this REMAND the Board intimates no 
opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran at this time.  


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

